Exhibit CODE OF ETHICS OF MURALS BY MAURICE, INC. I.Objectives Murals By Maurice, Inc. (the “Company”) is committed to the highest level of ethical behavior. Our business success depends upon our reputation and our directors, officer and employees to perform with the highest level of integrity and principled business conduct. This Code of Ethics (“Code”) applies to all of our directors, officers and employees, including our principal executive officer and principal financial officer, (collectively, the “Covered Persons”). This Code is designed to deter wrongdoing and to promote all of the following: · honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships · full, fair, accurate, timely, and understandable disclosure in reports and documents that we file with, or submits to, the Securities and Exchange Commission (the "Commission"), and in other public communications made by us; · compliance with applicable governmental laws, rules and regulations; · the prompt internal reporting to an appropriate person or persons identified herein for receiving violations of this Code · accountability for adherence to this Code. Each Covered Person must conduct himself or herself in accordance with this Code, and must seek to avoid even the appearance of improper behavior. This Code is not intended to cover every applicable law, or to provide answers to all questions that might arise; for such, we rely on each person’s sense of what is right, including a sense of when it is appropriate to seek guidance from others on an appropriate course of conduct. II.Honest And Ethical Conduct Each Covered Person must always conduct himself or herself in an honest and ethical manner. Each Covered Person must act with the highest standards of personal and professional integrity and must not tolerate others who attempt to deceive or evade responsibility for actions. Honest and ethical conduct must be a driving force in every decision made by a Covered Person while performing his or her duties. When in doubt as to whether an action is honest and ethical, each Covered Person shall seek advice from his or her immediate supervisor or senior management, as appropriate. III.Conflicts Of Interest The term “conflict of interest” refers to any circumstance that would cast doubt on a Covered Person’s ability to act objectively when representing our interest.
